Exhibit 10.9
INSTRUMENT OF ASSIGNMENT AND ASSUMPTION
INSTRUMENT OF ASSIGNMENT AND ASSUMPTION (this “Agreement”), dated this 6th day
of January, 2009, between SERIES B, LLC, an Arizona limited liability company
(“Assignor”), as assignor, having an address 2555 East Camelback Road,
Suite 400, Phoenix, AZ 85016, and COLE REIT III OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“Assignee”), as assignee, having an address at
2555 East Camelback Road, Suite 400, Phoenix, AZ 85016.
W I T N E S S E T H:
WHEREAS, Assignor owns 100% of the membership interests (the “Interests”) in
Cole CV Fredericksburg VA, LLC, a Delaware limited liability company (“CV
Fredericksburg VA”); and
WHEREAS, Assignor and Assignee are entering into this Agreement to evidence and
confirm the transfer and assignment of the Interests from Assignor to Assignee,
and the assumption by Assignee of the obligations and responsibilities attendant
thereto, all from and after the date hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor hereby transfers, assigns and conveys
to Assignee, its successors and assigns forever, the Interests from and after
the date hereof.
TO HAVE AND TO HOLD, unto Assignee, its successors and assigns, forever.
Assignor makes no representation or warranty, express or implied, in fact or by
law, with respect to the assets being conveyed hereunder, except as represented
and warranted by Assignor in the Purchase and Sale Agreement, dated as of
January 6, 2009, between Assignor and Assignee (the Purchase Agreement”),
subject to the conditions and limitations set forth therein.
Assignee hereby accepts such transfer, assignment and conveyance and assumes all
of the obligations of Assignor under the Material Organizational Documents (as
defined in the Purchase Agreement) arising from and after the date hereof, and
agrees to be bound by the terms contained in the Material Organizational
Documents.
From and after the date of this Agreement, Assignor withdraws, and relinquishes
any and all of its right, title and interest as a member and as manager of CV
Fredericksburg VA. Assignee unconditionally and irrevocably consents to such
withdrawal.
Assignor shall indemnify, defend and hold harmless Assignee from all liabilities
and losses incurred by Assignee that both (i) arise under the Material
Organizational Documents or otherwise relate to ownership of the Interests; and
(ii) occurred before the date of this Agreement.

 

 



--------------------------------------------------------------------------------



 



Assignee shall indemnify, defend and hold harmless Assignor from all liabilities
and losses incurred by Assignor that both (i) arise under the Material
Organizational Documents or otherwise relate to ownership of the Interests; and
(ii) occurred on or after the date of this Agreement.
This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by Assignor and Assignee, and their respective successors and
assigns.
Whenever possible, each provision hereof shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision hereof
shall be prohibited by or invalid under such law, then such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement.
This Agreement may not be modified, amended, altered or changed, nor any
provision hereof waived, except in writing with the mutual consent of all
parties hereto.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Arizona (without reference to conflicts of laws principles).
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which when taken together shall constitute a
single original.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement on the
date first set forth above.

            ASSIGNOR:

SERIES B, LLC, an Arizona limited liability company
      By:   /s/ Todd J. Weiss       Todd J. Weiss        Authorized Officer     
  ASSIGNEE:

COLE REIT III OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
      By:   Cole Credit Property Trust III, Inc.,         Maryland corporation,
its General Partner   

            By:   /s/ D. Kirk McAllaster, Jr.         D. Kirk McAllaster, Jr.
Executive Vice President   

 

 